DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (i.e. embodiment related to figs.1-4 encompassing claims 1-6 and 9-20) in the reply filed on 01/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamoto et al. (US 2011/0156279 A1 hereinafter referred to as “Takamoto”).
With respect to claim 1, Takamoto discloses, in Figs.2A-2D, a method for manufacturing a semiconductor package, the method comprising: providing a semiconductor chip (5) on a substrate (21); providing a bonding member (22) between the substrate (21) and the semiconductor chip (5); and bonding the semiconductor chip (5) on the substrate (21) by irradiating of a laser on the substrate (21) (see Par.[0051], [0060]-[0170] and [0205] wherein chip 5 bonds to base layer of laser marking layer 21 through wafer adhesion layer 22 is disclosed; see Par.[0065], [0084]-[0085], [0089] and [0158] wherein stack of chip-adhesion-base layer UV laser light irradiation is disclosed), wherein the bonding member (22) comprises a thermosetting resin, a curing agent, and a laser absorbing agent (see Par.[0076]-[0079], [0082], [0112]-[0116], [0149]-[0150] and [0167] wherein wafer adhesion layer 22 includes thermosetting resin; see Par.[0112]-[0116], [0215] wherein wafer adhesion layer 22 includes curing agent such as, for examples, the thermosetting resin component include epoxy resins and phenol resins as well as amino resins, unsaturated polyester resins, polyurethane resins, silicone resins, thermosetting polyimide resins with phenol resin is preferably used as a curing agent of the epoxy resins; see Par.[0124]-[0143] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, 
With respect to claim 9, Takamoto discloses, in Figs.2A-2D, the method, wherein the laser absorbing agent comprises dyes such as acid dyes, natural dyes, basic dyes, cationic dyes, synthetic dyes, direct dyes, substantive dyes, disperse dyes, sulfur dyes, pigment dyes, mordant dyes, vat dyes, reactive dyes, macromolecular dyes, metallized dyes, naphthol dyes, premetallized dyes, gel dyeing, developed dyes, azo dyes/(pigment), aniline dyes, and anthraquinone dyes (see Par.[0124]-[0143] and [0130] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, channel black, acetylene black, thermal black, or lamp black), graphite (black lead), copper oxide, manganese dioxide, azo-type pigments (such as azomethine azo black), aniline black, perylene black, titanium black, cyanine black, active charcoal, ferrite (such as non-magnetic ferrite or magnetic ferrite), magnetite, chromium oxide, iron oxide, molybdenum disulfide, a chromium complex, a composite oxide type black pigment, anthraquinone type organic black pigment, acid dyes, reactive dyes, direct dyes, disperse dyes, and cationic dyes).
With respect to claim 10, Takamoto discloses, in Figs.2A-2D, the method, wherein the laser absorbing agent has a weight of about 4% to about 8% of a weight of the thermosetting resin (see Par.[0124]-[0143] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, channel black, acetylene black, thermal black, or lamp black), graphite (black lead), copper oxide, manganese dioxide, azo-type pigments (such as azomethine azo black), aniline black, perylene black, titanium black, cyanine black, active charcoal, ferrite (such as non-magnetic ferrite or magnetic ferrite), magnetite, chromium oxide, iron oxide, molybdenum disulfide, a chromium complex, a composite oxide type black pigment, and an anthraquinone type organic black pigment; for example, see Par.[0142]-[0143] wherein content of the colorant can be suitably selected from a range of 0.1 to 10% by weight in the resin composition which forms the wafer adhesion layer or the laser marking layer 
With respect to claim 11, Takamoto discloses, in Figs.2A-2D, the method, wherein the laser absorbing agent comprises a rubber carbon material such as rubber carbon black, N234 carbon black, N326 carbon black, N339 carbon black, and SAF (super abrasion furnace) grade 762 carbon black, or an electrical conductive carbon black (see Par.[0124]-[0143] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, channel black, acetylene black, thermal black, or lamp black), graphite (black lead), copper oxide, manganese dioxide, azo-type pigments (such as azomethine azo black), aniline black, perylene black, titanium black, cyanine black, active charcoal, ferrite (such as non-magnetic ferrite or magnetic ferrite), magnetite, chromium oxide, iron oxide, molybdenum disulfide, a chromium complex, a composite oxide type black pigment, and an anthraquinone type organic black pigment).
With respect to claim 12, Takamoto discloses, in Figs.2A-2D, the method, wherein the laser absorbing agent has a weight of about 0.2% to about 0.6% of a weight of the thermosetting resin (see Par.[0124]-[0143] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, channel black, acetylene black, thermal black, or lamp black), graphite (black lead), copper oxide, manganese dioxide, azo-type pigments (such as azomethine azo black), aniline black, perylene black, titanium black, cyanine black, active charcoal, ferrite (such as non-magnetic ferrite or magnetic ferrite), magnetite, chromium oxide, iron oxide, molybdenum disulfide, a chromium complex, a composite oxide type black pigment, and an anthraquinone type organic black pigment; for example, see Par.[0142]-[0143] wherein content of the colorant can be suitably selected from a range of 0.1 to 10% by weight in the resin composition which forms the wafer adhesion layer or the laser marking layer (excluding solvent(s)) and is preferably from 0.5 to 8% by weight and more preferably from 1 to 5% by weight).
With respect to claim 14, Takamoto discloses, in Figs.2A-2D, the method, wherein the bonding member (22) further comprises a reducing agent/(acid component materials) (see Par.[0108]-[0110] wherein wafer adhesion layer 22 include acrylic resins of acid component such as: acrylic acid, methacrylic acid, carboxylethyl acrylate, carboxylpentyl acrylate, itaconic acid, maleic acid, fumaric acid, .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5-6, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0141071 A1) in view of Takamoto.
With respect to claim 1, Choi discloses, in Figs.1C-1D, a method for manufacturing a semiconductor package, the method comprising: providing a semiconductor chip (110, 114) on a substrate (100) (see Par.[0037]-[0041] wherein first semiconductor chip 110 may include a via 114 passing through the first semiconductor chip 110); providing a bonding member (130, 113, 125) between the substrate (100) and the semiconductor chip (110, 114); and bonding the semiconductor chip (110, 114) on the substrate (100) by irradiating of a laser (140) on the substrate (100). However, Choi does not explicitly disclose that the bonding member comprises a thermosetting resin, a curing agent, and a laser absorbing agent.
Takamoto discloses, in Figs.2A-2D, a method for manufacturing a semiconductor package, the method comprising: providing a semiconductor chip (5) on a substrate (21); providing a bonding member (22) between the substrate (21) and the semiconductor chip (5); and bonding the semiconductor chip (5) on the substrate (21) by irradiating of a laser on the substrate (21) (see Par.[0051], [0060]-[0170] and [0205] wherein chip 5 bonds to base layer of laser marking layer 21 through wafer adhesion layer 22 is 
Choi and Takamoto are analogous art because they are all directed to chip bonding material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Choi to include Takamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonding material of Choi by including bonding materials of thermosetting resin, curing agent and laser absorbing agent as taught by Takamoto in order to utilize light transmittance or absorption property of wafer adhesion layer so as to effectively suppressed or prevented from being subjected to laser marking during chip dicing as well as increasing its pressure sensitiveness.
With respect to claim 5, Choi discloses, in Figs.1C-1D, the method, wherein the bonding member (130, 113, 125) further comprises a solder material (113), and the bonding member is provided between a substrate pad (102) of the substrate (100) and a chip pad (112) of the semiconductor chip (110, 114) (see Par.[0037]-[0039] wherein lower chip pad 112 and substrate pad 102 are disclosed).
With respect to claim 6, Choi discloses, in Figs.1C-1D, the method, wherein the bonding member (130, 113, 125) forms a first connection terminal configured to connect the substrate pad (102) 
With respect to claim 13, Takamoto discloses in Par.[0216], wherein the method, wherein an irradiation time of the laser is in a range from about 60 to 90 seconds.
Even though Takomoto does not disclose a time range of 1 to 10 seconds, the said range is predictable by simple engineering optimization motivated by a design choice such as the intensity required for optimal curing of adhesive. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 15, Choi discloses, in Figs.1C-1D, a method for manufacturing a semiconductor package, the method comprising: providing a bonding member (130, 113) on a chip pad (112) of a semiconductor chip (110, 114); disposing the semiconductor chip (110, 114) on a substrate (100) so that the bonding member (130, 113) contacts a substrate pad (102) of the substrate (100) (see Par.[0037]-[0041] wherein first semiconductor chip 110 may include a via 114 passing through the first semiconductor chip 110; see Par.[0036]-[0039] wherein chip pad 112 and substrate pad 102 are disclosed); and forming a connection terminal by irradiating of a laser to the bonding member (130, 113). However, Choi does not explicitly disclose that the bonding member comprises a thermosetting resin, a curing agent, and a laser absorbing agent.
Takamoto discloses, in Figs.2A-2D, a method for manufacturing a semiconductor package, the method comprising: providing a semiconductor chip (5) on a substrate (21); providing a bonding member (22) between the substrate (21) and the semiconductor chip (5); and bonding the semiconductor chip (5) on the substrate (21) by irradiating of a laser on the substrate (21) (see Par.[0051], [0060]-[0170] and [0205] wherein chip 5 bonds to base layer of laser marking layer 21 through wafer adhesion layer 22 is 
Choi and Takamoto are analogous art because they are all directed to chip bonding material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Choi to include Takamoto because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonding material of Choi by including bonding materials of thermosetting resin, curing agent and laser absorbing agent as taught by Takamoto in order to utilize light transmittance or absorption property of wafer adhesion layer so as to effectively suppressed or prevented from being subjected to laser marking during chip dicing as well as increasing its pressure sensitiveness.
With respect to claim 17, Choi discloses, in Figs.1C-1D, the method, wherein a second portion of the bonding member (130, 113) providing between the substrate (100) and the semiconductor chip (110, 114) receives heat from the semiconductor chip (110, 114) heated by the laser (140) to form the connection terminal (see Fig.1C, Par.[0043]-[0044]).
With respect to claim 18, Takamoto discloses, in Par.[0216], wherein the method, wherein an irradiation time of the laser is in a range from about 60 to 90 seconds.

With respect to claim 19, Takamoto discloses, in Figs.2A-2D, the method, wherein the bonding member comprises a thermosetting resin and a curing agent, and the bonding member is cured during the irradiating of the laser.
With respect to claim 20, Takamoto discloses, in Figs.2A-2D, the method, wherein the laser absorbing agent comprises dyes such as acid dyes, natural dyes, basic dyes, cationic dyes, synthetic dyes, direct dyes, substantive dyes, disperse dyes, sulfur dyes, pigment dyes, mordant dyes, vat dyes, reactive dyes, macromolecular dyes, metallized dyes, naphthol dyes, premetallized dyes, gel dyeing, developed dyes, azo dyes/(pigment), aniline dyes, and anthraquinone dyes (see Par.[0124]-[0143] and [0130] wherein wafer adhesion layer 22 includes black-colored colorant agent of: carbon black (such as furnace black, channel black, acetylene black, thermal black, or lamp black), graphite (black lead), copper oxide, manganese dioxide, azo-type pigments (such as azomethine azo black), aniline black, perylene black, titanium black, cyanine black, active charcoal, ferrite (such as non-magnetic ferrite or magnetic ferrite), magnetite, chromium oxide, iron oxide, molybdenum disulfide, a chromium complex, a composite oxide type black pigment, anthraquinone type organic black pigment, acid dyes, reactive dyes, direct dyes, disperse dyes, and cationic dyes).
7.	Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Takomoto, and further in view of Fathi et al. (US 2012/0089180 A1 hereinafter referred to as “Fathi”).
With respect to claim 2, Choi discloses all the limitations of claim 1. Moreover, Choi discloses, in Figs.1C-1D, a second process of irradiating of the laser (LA) on the semiconductor chip (110). 
Fathi discloses, in Figs.31A-31C and 32, the method, wherein the bonding of the semiconductor chip comprises: a first process of irradiating of the laser/(corner laser) on a portion of the bonding member (60), the portion of the bonding member (60) is exposed to one side of the semiconductor chip (81); and a second process of irradiating of the laser/(chip upper laser) on the semiconductor chip (81) (see Par.[0332]-[0334] wherein curing using UV radiation can be done simultaneously, before or after the X-Ray radiation whichever minimizes the inherent stresses).
Choi and Fathi are analogous art because they are all directed to a semiconductor chip bonding material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Choi to include Fathi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the irradiation process in Choi by including first and second laser irradiations as taught by Fathi in order to utilize two steps radiation process application important role in flip chip applications where stresses are maximal at the corner of the IC chips and the curing bonding member adequate radiation to minimize stresses thereby providing highly reliable chip bonding laser curable material without a coefficient of thermal expansion mismatch.
With respect to claim 3, Fathi discloses, in Figs.31A-31C and 32, the method, wherein the bonding member is heated by absorbing the laser during the first process (see Par.[0332]-[0334] wherein curing using UV radiation can be done simultaneously, before or after the X-Ray radiation whichever minimizes the inherent stresses).
With respect to claim 4, Choi discloses, in Figs.1C-1D, the method, wherein, during the second process, the semiconductor chip (110, 114) is heated by the laser (LA), and the bonding member (130, 113, 125) receives heat from the semiconductor chip (110, 114).
With respect to claim 4, Fathi discloses, in Figs.31A-31C and 32, the method, wherein, during the second process, the semiconductor chip (81) is heated by the laser, and the bonding member (60) receives heat from the semiconductor chip.
With respect to claim 16, Choi discloses all the limitations of claim 15. Moreover, Choi discloses, in Figs.1C-1D, a second process of irradiating of the laser (LA) on the semiconductor chip (110). However, Choi does not explicitly disclose all the limitations of claim 16.
Fathi discloses, in Figs.31A-31C and 32, the method, wherein a first portion of the bonding member protrudes to one side of the semiconductor chip, and the first portion of the bonding member is directly irradiated by the laser to form the connection terminal (see Par.[0332]-[0334] wherein curing using UV radiation can be done simultaneously, before or after the X-Ray radiation whichever minimizes the inherent stresses).
Choi and Fathi are analogous art because they are all directed to a semiconductor chip bonding material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Choi to include Fathi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the irradiation process in Choi by including first and second laser irradiations as taught by Fathi in order to utilize two steps radiation process application important role in flip chip applications where stresses are maximal at the corner of the IC chips and the curing bonding member adequate radiation to minimize stresses thereby providing highly reliable chip bonding laser curable material without a coefficient of thermal expansion mismatch.
Citation of Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record in form PTO-892 are deemed relevant to the present claimed invention.
Examiner’s Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818